164 N.J. Super. 560 (1978)
397 A.2d 383
MARY BALLARD, PLAINTIFF,
v.
WILLIAM BALLARD, DEFENDANT.
Superior Court of New Jersey, Chancery Division.
Decided December 20, 1978.
*561 Mr. Thomas F. Bullock for plaintiff.
Mr. Darrell M. Fineman for defendant (Messrs. Shapiro, Eisenstat, Capizola, O'Neill & Gabage, attorneys).
GIBSON, J.S.C.
This is a matrimonial action wherein plaintiff seeks to enforce a previously entered court order by means of a wage execution. N.J.S.A. 2A:17-50 et seq. Although the defendant has resisted this application on the basis that such relief is unavailable prior to the entry of a judgment, Norwood v. Norwood, 153 N.J. Super. 248 (App. Div. 1977), both N.J.S.A. 2A:17-56.1[1] and the recently amended R. 4:59-1 make it clear that such relief is now available in advance of a judgment to enforce a court order for the support of dependents. Since the order upon which this application is based compels the defendant to pay the mortgage payments,[2] the question still remains as to whether such payments constitute "support" under the statute and the Rule.
Although there are no reported cases interpreting either the statute or the rule, it appears well settled that an obligation to pay mortgage payments comes within the broad definition of "support." Bartok v. Bartok, 52 N.J. Super. 266, 269-270 (App. Div. 1958); see also, Isserlis v. Isserlis, 99 N.J. Super. 203, 207 (Ch. Div. 1968). The word "support" *562 encompasses the providing of the necessaries of life and means of livelihood, including food, shelter and clothing. Ricci v. Ricci, 96 N.J. Super. 214, 222 (J. & D.R. Ct. 1967).
In view of the arrearage that has accumulated on the previous order pendente lite and since plaintiff is clearly a dependent under R. 4:59-1(b), this court is satisfied that a wage execution is justified.
NOTES
[1]  This statute went into effect on December 12, 1977.
[2]  The actual order includes not only the mortgage payments but also direct support to the wife. There is no arrearage, however, with respect to the latter portion of the order.